Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claim 1-20 have been submitted for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The context limitation “responsive to determining that none of the second plurality of related queries are executing during the first sampling interval: refraining from storing or transmitting, based on the first sampling operation, any query execution statistics corresponding to the execution of the second plurality of related queries during the first monitoring window” is unclear. If no query is executed with the sampling interval means that no statistic for that query is available which means no storage of query statistic.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-3, 5, 6-11, 13-18 and 19-20  are rejected under 35 U.S.C. 103(a) as being unpatentable over Ignatyev et al (hereinafter Ignatyev) US 20180336199 in view of Waas et al (hereinafter Waas) US Patent No 11204898.

As per claim 1, Ignatyev teaches:
A non-transitory computer readable medium comprising instructions which, when executed by one or more hardware processors, causes performance of operations comprising: 
 	executing a first sampling operation to sample queries executing in a first sampling interval; 
(Fig. 3, 4 and paragraphs [0024]-[0025], [0042], [0065]-[0066] and [0073])
determining that a first query, of a first plurality of related queries, is executing during the first sampling interval of a plurality of sampling intervals; responsive to determining that the first query is executing during the first sampling interval: 
(Fig. 3, 4 and paragraphs [0024]-[0025], [0042], [0065]-[0066] and [0073], wherein queries that use particular resource are the related query)
identifying query execution statistics corresponding to execution of the first plurality of related queries during a first monitoring window that is associated with the first sampling interval; 
(Fig. 3, 4 and paragraphs [0024]-[0025], [0042], [0065]-[0066] and [0073], wherein execution time is the statistical metric)
storing or transmitting the query execution statistics (a) corresponding to execution of the first plurality of related queries and (b) identified based on the first sampling operation; 
(Fig. 3, 4 and paragraphs [0073] and [0085])

determining that none of a second plurality of related queries are executing during the first sampling interval of the plurality of sampling intervals; 
(column 3, lines 45-58 and column 6, lines 1-6 and column 16, lines 38-58, wherein the specified time interval is the sampling interval)
responsive to determining that none of the second plurality of related queries are executing during the first sampling interval: refraining from storing or transmitting, based on the first sampling operation, any query execution statistics corresponding to the execution of the second plurality of related queries during the first monitoring window. 
(column 3, lines 45-58 and column 6, lines 1-6 6 and column 16, lines 38-58, wherein workload is filtering based on desired time interval)
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Ignatyev and Waas by incorporating the teaching of Waas into the method of Ignatyev. One having ordinary skill in the art would have found it motivated to use the content management of Waas into the system of Ignatyev for the purpose of targeting statistical data collection according a desired time period.
As per claim 2, Ignatyev and Waas teach:  	The non-transitory computer readable medium of claim 1, wherein the first plurality of related queries comprises queries that meet a similarity criteria. 
(Fig. 3, 4 and paragraphs [0024]-[0025], [0042], [0065]-[0066] and [0073], wherein queries that use particular resource are the related query)( Ignatyev)
 	The non-transitory computer readable medium of claim 1, wherein the first plurality of related queries comprises queries that require a same set of resources for execution. (Fig. 3, 4 and paragraphs [0024]-[0025], [0042], [0065]-[0066] and [0073], wherein queries that use particular resource are the related query)( Ignatyev)
As per claim 6, Ignatyev and Waas teach: 	The non-transitory computer readable medium of claim 1, further comprising storing or transmitting the query execution statistics in association with a first time period that is between the first sampling interval and a second sampling interval that is prior to the first sampling interval. (Fig. 3, 4 and paragraphs [0024]-[0025], [0042], [0065]-[0066] and [0073])(Ignatyev)

As per claim 7, Ignatyev and Waas teach: 	The non-transitory computer readable medium of claim 1, wherein the first monitoring window includes the first time period and a second time period that is between the second sampling interval and a third sampling interval that is prior to the second sampling interval. (Fig. 3, 4 and paragraphs [0024]-[0025], [0042], [0065]-[0066] and [0073])(Ignatyev)

As per claim 8, Ignatyev and Waas teach: 	The non-transitory computer readable medium of claim 1, wherein the operations further comprise periodically or continuously updating the buffer based on the queries executing during a current monitoring window.
(Paragraphs [0046] and [0085])(Ignatyev)

Claims 10-11 and 13-15 are system claims respectively corresponding to non-transitory readable medium claims 1-2 and 6-8 and they are rejected under the same rational as claims 1-2 and 6-8



Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Ignatyev and Waas in view of Baluja et al (hereinafter Baluja) US Patent No 8019742.

As per claim 3, Ignatyev and Waas do not explicitly teach first plurality of related queries comprises queries that, when applied to a hash function, result in a same hash value, however in analogous art of query processing, Baluja teaches:
 first plurality of related queries comprises queries that, when applied to a hash function, result in a same hash value. 
(Column 2, lines 20-24 and Column 9, lines 19-52)
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Ignatyev and Waas and Baluja by incorporating the teaching of Baluja into the method of Ignatyev and Waas. One having ordinary skill in the art would have found it motivated to use the content management of Baluja into the system of Ignatyev and Waas for the purpose of managing related queries.

Claims 5, 12 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ignatyev and Waas in view of AMEMIYA et al (hereinafter AMEMIYA) US Publication No 20200341819.

As per claim 5, Ignatyev and Waas do not explicitly teach query execution statistics are identified based on information that is temporarily stored in a buffer associated with the first monitoring window, however in analogous art of query processing, AMEMIYA teaches:
query execution statistics are identified based on information that is temporarily stored in a buffer associated with the first monitoring window. 
(Abstract and paragraph [0005] and [0355])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Ignatyev and Waas and AMEMIYA by incorporating the teaching of AMEMIYA into the method of Ignatyev and Waas. One having ordinary skill in the art would have found it motivated to use the content management of AMEMIYA into the system of Ignatyev and Waas for the purpose of accessing resource performance data.

Claim 12 is a system claim corresponding to non-transitory readable medium claim 5 and it is rejected under the same rational as claim 5
Claim 18 is method  claim corresponding to non-transitory readable medium claim 5 and it is rejected under the same rational as claim 5

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Chbouki whose telephone number is 571-2703154.  The examiner can normally be reached on Mon-Fri 9:00 am to 6:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached at 571-2701760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/TAREK CHBOUKI/             Primary Examiner, Art Unit 2165                                                                                                                                                                                                        2/17/2022